ATTORNEY GRIEVANCE COMMISSION                          •       IN THE
OF MARYLAND                                            •       COURT OF APPEALS
                                                       •       OF MARYLAND
Petitioner                                             •       Misc. Docket AG, No. 99
                                                       •       September Term, 2016
V.

RODNEY M. JONES
                                                       •       IN THE CIRCIUT COURT
Respondent                                             •       FOR BALTIMORE CITY
                                                       •       Case No. 24-C-17-001393-AG
                                         *     *   *
                                             ORDER

        Upon consideration of the Joint Petition for Disbarment by Consent filed herein

pursuant to Maryland Rule 19-736, and Respondent's acknowledgment therein that sufficient

evidence exists to sustain allegations that he committed professional misconduct in violation

of Rules 1.1, 1.3, 1.4, 1.7, 1.15(a), 1.16(d), and 8.4(a) and (d) of the Maryland Lawyers' Rules

of Professional Conduct, in effect at the time of the misconduct, it is this 5th day of

     June ,2017,

        ORDERED, that Respondent, Rodney M. Jones, be and he is hereby disbarred from

the practice of law in the State of Maryland effective June 30, 2017, and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Rodney M. Jones

from the register of attorneys in the Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-742.



                                                       /s/ Clayton Greene Jr.
                                                       Senior Judge